COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-213-CV


SHEZAD MALIK                                                     APPELLANT

                                        V.

THOMAS SLONE AND                                                  APPELLEES
MICHAEL MEYER

                                    ------------

           FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Shezad Malik attempts to appeal from the trial court’s May 22,

2009 interlocutory order, which granted the Appellees’ motion to disqualify

him. On July 24, 2009, we sent Malik a letter stating our concern that we may

have no jurisdiction over this appeal because the order does not appear to be

a final appealable order or judgment, nor does it appear to be an appealable

interlocutory order.    See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)


      1
          … See Tex. R. App. P. 47.4.
(Vernon 2008) (listing appealable interlocutory orders); Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal

may be taken only from a final judgment). We indicated that this court would

dismiss this appeal if we did not receive a response showing grounds for

continuing the appeal by August 3, 2009.        Malik filed a timely response,

acknowledging that there is no interlocutory appeal available from the May 22,

2009 interlocutory order disposing of the disqualification motion.

      Accordingly, because the order is neither a final judgment nor an

appealable interlocutory order, we dismiss this appeal for want of jurisdiction.2

See Tex. R. App. P. 42.3(a), 43.2(f).




                                                 SUE WALKER
                                                 JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 20, 2009




      2
       … Malik, in his response, requests a writ of mandamus. Because his
response does not comply with the requisites for a petition for writ of
mandamus, we have sent a noncompliance letter. Should Malik file a compliant
petition for writ of mandamus, that petition will be filed in a separate cause
number. This opinion addresses and finally disposes of the interlocutory appeal
only.

                                        2